DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 1/12/2022.
Claims 1-20 were pending. Claims 1, 8-9, & 16-17 have been amended. Claims 1-20 are allowed. 


Double Patenting
The previous non-statutory double patenting rejection is withdrawn in view of the current amendments.


Reasons for Allowance
The following is examiner's statement of reasons for allowance: 
In the remarks filed on 1/12/2022, applicant argues: “The art of record, in any combination, fails to teach all aspects of the amended claim. Das teaches a master copy of an activity table which is stored in the cloud and accessible to each device. This master copy is not created and stored on a source device which performs the action, and which sends the table to the companion device upon request. Vandwalle teaches some aspects of requesting extended activity information once an activity identifier is received and the activity is determined. However, the combination of art fails to teach or suggest what action the computing device takes when no activity table is available on the computing device (i.e., how to handle a situation where there is no activity table from which the activity identifier can be compared).” 
Examiner finds the above argument persuasive. As such, the prior art of record fails to teach neither singly nor in combination, the claimed limitations of “determining whether the 


Conclusion
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446